Title: From Thomas Jefferson to Thomas Mann Randolph, 11 October 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir
                     
                     Washington Oct. 11. 08.
                  
                  Yours of the 7th. has been recieved, & the papers it covered, but I must trouble you again to send me, by return of post, the whole of the papers which were in that cartoon, all of which were of the same character ‘to be answered or acted on’ immediately on my arrival here. I specified the particular parcels you sent me merely to ascertain the right bundle.   I think your idea of shifting the share of the plough from right to left the simplest that has ever occurred, & indeed a happy one. I shall be glad to hear how it answers on experiment.   I have recieved the French Dynamometer. it is a light & beautiful contrivance, depending on a spring, & a good deal in the way of the powder eprouvette which I shewed you.
                  The intelligence from Lisbon through the public papers is not yet come down to Aug. 19. the date of the surrender of Junot according to what I wrote you in my last. but the movements of Wellesley according to the papers, prepare us for the catastrophe of Aug. 19. as communicated, and therefore keep alive a certain confidence in it. I wrote you that Jefferson would set out the next day. but on turning to Barton’s letter I found I had mistaken the commencement of the lectures a whole month. they do not begin till Nov. 1. he therefore stays with me till the 14th. will pass 2. days at Baltimore & arrive at Philadelphia the 18th. this will give him a fortnight to sate his curiosity as to the city before the lectures begin, so as to leave him without interruption. my tender love to Martha & the family, and affectionate respects to yourself.
                  
                     Th: Jefferson
                     
                  
               